Case 1:19-cv-01513-ALC Document 18 Filed 07/08/19 Page PANT poNICALLY

FILED
DOCH
DATE FILED: _# [2 [2ot4
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-01513-ALC
Plaintiff,
vs.
JOHN DOE subscriber assigned IP address
74.72.59.88,
Defendant. :
x

 

ORDER ON PLAINTIFF’S SECOND MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON JOHN DOE DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Second Motion for Extension of
Time Within Which it Has to Serve John Doe Defendant with a Summons and Complaint (the
“Motion”), and the Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have until August

22, 2019, to effectuate service of a summons and Complaint upon John Doe Defendant.

SO ORDERED this 8 dayof Js ly , 2019.

 

 
